Prospectus supplement July 1, 2010 PUTNAM VARIABLE TRUST Prospectus dated April 30, 2010 The Average annual total returns table in the Fund summariesPutnam VT High Yield FundInvestments, risks, and performancePerformance section is deleted in its entirety and replaced with the following: Average annual total returns (for periods ending 12/31/09) Share class 1 year 5 years 10 years Class IA 50.92% 5.63% 5.76% Class IB 50.79% 5.40% 5.53% JP Morgan Developed High Yield Index (no deduction for 58.76% 6.44% 6.94% fees or expenses) HV-6464 PUTNAM INVESTMENTS 2
